SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Earl Strong appeals the district court’s dismissal of his complaint pursuant to Fed. R.Civ.P. 37 for failure to comply with court orders and discovery requests, and the district court’s denial of Strong’s motion for summary judgment as moot. The parties’ familiarity with the facts is assumed.
We review an appeal from the district court’s dismissal pursuant to Fed.R.Civ.P. 37 for abuse of discretion. See Valentine v. Museum of Modem Art, 29 F.3d 47, 49 (2d Cir.1994). The district court’s findings of fact underlying such a sanction are accepted as true, unless clearly erroneous. See Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir.1990).
The district court properly found that Strong’s complaint should be dismissed for failure to comply with court orders. An independent review of the record and relevant case law reveals no errors in the district court’s decision, and that Strong’s arguments on appeal are without merit. Strong openly and repeatedly flouted the magistrate judge’s orders after being warned numerous times that doing so would result in a sanction of dismissal; nevertheless, he continued to challenge the court’s authority by refusing to appear for depositions, refusing to cooperate in unsealing documents, and refusing to comply with discovery orders, going so far as to affront the dignity of the court by accusing it of racism and favoritism without a shred of evidence. The district court’s order is AFFIRMED in all respects.
The dismissal with prejudice rendered Strong’s summary judgment motion moot, and therefore, there is no need to discuss it here.